DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a first step of forming the n-type semiconductor layer, the multiplication layer, the electric field control layer, and the light absorption layer on a growth substrate; 
a second step of transferring the n-type semiconductor layer, the multiplication layer, the electric field control layer, and the light absorption layer formed on the growth substrate to the transfer substrate; and 
a third step of processing the n-type semiconductor layer to have an area smaller than that of the multiplication layer, after the n-type semiconductor layer, the multiplication layer, the electric field control layer, and the light absorption layer are transferred to the transfer substrate.
in claim 7:
an avalanche photodiode comprising:


a light absorption layer formed on the p-type semiconductor layer and made of germanium;
an electric field control layer formed on the light absorption layer and made of a p-type semiconductor;
a multiplication layer formed on the electric field control layer and made of silicon; 
an n-type semiconductor layer formed on the multiplication layer, made of n-type silicon,
and having an area smaller than that of the multiplication layer, and
an insulating layer formed only on a region around the n-type semiconductor layer out of a surface, contacting with the n-type semiconductor layer, of the multiplication layer. 
in claim 10:
a p-type semiconductor layer formed on a substrate and made of a p-type semiconductor; 
a light absorption layer formed on the p-type semiconductor layer and made of germanium; 
an electric field control layer formed on the light absorption layer and made of a p-type semiconductor; 
a multiplication layer formed on the electric field control layer and made of silicon; 
…
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826